Order entered February 18, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-21-00429-CV

                   IN THE INTEREST OF D.A.C., A CHILD

               On Appeal from the 255th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-20-08946

                                     ORDER

      Before the Court is appellant’s February 17, 2022 unopposed first motion for

extension of time to file her reply brief. Appellant seeks the extension, in part,

because she and appellee are engaged in settlement discussions.

      We GRANT the motion and ORDER the brief, a status report, or a motion

to dismiss the appeal be filed no later than March 3, 2022.

                                             /s/    KEN MOLBERG
                                                    JUSTICE